     Case 3:19-cv-01945-E Document 9 Filed 11/05/19               Page 1 of 2 PageID 114



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS



DEMETRICK PENNIE

                                                Civil Action No.: 3:19-cv-1945
                  Plaintiffs,
v.

DALLAS MORNING NEWS, et al

                  Defendants.

            MOTION FOR EXTENSION OF TIME TO SERVE DEFENDANTS

       Plaintiff Demetrick Pennie (“Mr. Pennie”) hereby moves this Court for a 30-day

extension of time, until and including December 12, 2019 to effect service of the Complaint on

Defendants. The reason for this request is that Mr. Pennie has been deciding whether to proceed

with this case, and has ultimately decided to move forward with it.

       Process servers are currently in the process of effecting service on the Defendants, and no

prejudice will result from this brief extension of time.

Dated: November 5, 2019                               Respectfully submitted,

                                                      /s/ Larry Klayman
                                                      Larry Klayman, Esq.
                                                      KLAYMAN LAW GROUP, P.A.
                                                      2020 Pennsylvania Ave N.W. #345
                                                      Washington, D.C. 20006
                                                      Tel: (561) 558-5336
                                                      Email: leklayman@gmail.com




                                                  1
   Case 3:19-cv-01945-E Document 9 Filed 11/05/19              Page 2 of 2 PageID 115



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

November 5, 2019


                                                   /s/ Larry Klayman




                                              2
